Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 21, 2015

                                      No. 04-15-00256-CV

                 IN THE INTEREST OF A.N.H. AND T.D.H., CHILDREN,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01405
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       Appellant’s motions for extension of time are granted. Appellant’s brief is timely filed as
of June 29, 2015.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court